                                             Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 1 of 27



                                       1   BRYAN CAVE LEIGHTON PAISNER LLP
                                           Katherine Keating (CA State Bar No. 217908)
                                       2   Courtney Thompson (CA State Bar No. 335623)
                                       3   Three Embarcadero Center, 7th Floor
                                           San Francisco, CA 94111-4070
                                       4   Telephone: (415) 675-3400
                                           Facsimile: (415) 675-3434
                                       5   E-Mail: katherine.keating@bclplaw.com
                                                   courtney.thompson@bclplaw.com
                                       6

                                       7   Michael Neville (NY State Bar No. 5759303)
                                           (pro hac vice application pending)
                                       8   Elizabeth Goldberg (NY State Bar No. 2829430) (on the brief)
                                           1290 Avenue of the Americas
                                       9   New York, NY 10104
                                           Telephone: (212) 541-2000
                                      10
                                           Facsimile: (212) 541-4630
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11   E-Mail: michael.neville@bclplaw.com
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                                   elizabeth.goldberg@bclplaw.com
                                      12

                                      13   Counsel for FAMILY EQUALITY and
                                           NATIONAL CENTER FOR LESBIAN RIGHTS
                                      14

                                      15
                                                                  IN THE UNITED STATES DISTRICT COURT
                                      16                           NORTHERN DISTRICT OF CALIFORNIA
                                                                         SAN FRANCISCO DIVISION
                                      17
                                           CALIFORNIA TRIBAL FAMILIES                       Case No. 3:20-cv-6018-MMC
                                      18   COALITION, et al.,

                                      19                 Plaintiffs,
                                                                                            BRIEF OF AMICI CURIAE FAMILY
                                      20          v.                                        EQUALITY AND NATIONAL CENTER
                                                                                            FOR LESBIAN RIGHTS IN SUPPORT
                                      21   XAVIER BECERRA, in his official capacity         OF PLAINTIFFS’ MOTION FOR
                                           as Secretary of Health and Human Services, et    SUMMARY JUDGMENT
                                      22   al.,
                                                                                            Hearing not yet scheduled
                                      23                 Defendants.
                                                                                            Judge: Hon. Maxine M. Chesney
                                      24

                                      25

                                      26

                                      27

                                      28


                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                     CASE NO. 3:20-CV-6018-MMC
                                                 Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 2 of 27



                                       1                                                      TABLE OF CONTENTS
                                       2                                                                                                                                        Page
                                           INTRODUCTION .......................................................................................................................... 1
                                       3

                                       4   INTERESTS OF AMICI ................................................................................................................ 2

                                       5   I.        THE SEXUAL ORIENTATION INFORMATION ELIMINATED BY THE
                                                     2020 FINAL RULE IS CRITICAL TO UNDERSTANDING AND IMPROVING
                                       6             THE WELFARE OF LGBTQ+ YOUTH IN FOSTER CARE .......................................... 4
                                       7
                                                     A.        Meaningful Improvement in the Child Welfare System Requires Consistent
                                       8                       and Reliable Information About the Population of Children in Care,
                                                               Their Needs, and Their Experiences ...................................................................... 4
                                       9
                                                     B.        LGBTQ+ Youth Are Disproportionately Represented in Foster Care and
                                      10                       Experience Worse Conditions and Outcomes Within the System ......................... 5
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP




                                                     C.        Better Information About LGBTQ+ Foster Care Populations Means Better-
   SAN FRANCISCO, CA 94111-4070




                                      12                       Informed State and Federal Policy ......................................................................... 8

                                      13             D.        Information About the Sexual Orientation of Individual Foster Youth, Foster
                                                               and Adoptive Parents, and Guardians Enables Better Outcomes for Individual
                                      14                       Youth ..................................................................................................................... 10
                                      15
                                                     E.        By Reducing Negative Outcomes for LGBTQ+ Foster Youth, Better
                                      16                       Information Reduces Systemic Costs ..................................................................... 12

                                      17   II.       NEITHER CONCERNS ABOUT THE SENSITIVITY OF SEXUAL
                                                     ORIENTATION DATA NOR THE COST OF COLLECTING IT JUSTIFY ITS
                                      18             ELIMINATION ................................................................................................................. 13
                                      19
                                                     A.        Child Welfare Personnel Can and Should Collect Sexual Orientation
                                      20                       Data in the Same Manner That They Collect Other Sensitive Information ........... 14

                                      21                       1.         Child Welfare Workers Routinely Ask Sensitive Questions of
                                                                          Foster Children, Foster and Adoptive Parents, and Guardians .................. 14
                                      22

                                      23                       2.         Questions About Sexual Orientation Can Be Administered
                                                                          Appropriately to Youth .............................................................................. 15
                                      24
                                                               3.         Questions About Sexual Orientation Can Be Affirming for
                                      25                                  LGBTQ+ Foster Youth, Foster and Adoptive Parents, and Guardians ...... 16
                                      26                       4.         Training and Support – Not Ignoring the Subject – Will Reduce Staff
                                      27                                  Discomfort with Collecting Sexual Orientation Information ..................... 17

                                      28
                                                                                                                  i
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                                                           CASE NO. 3:20-CV-6018-MMC
                                              Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 3 of 27



                                       1             B.         The Cost of Collecting Sexual Orientation Is Far Lower Than the Cost of
                                                                Not Collecting It ..................................................................................................... 18
                                       2

                                       3   CONCLUSION .............................................................................................................................. 19

                                       4

                                       5

                                       6

                                       7

                                       8

                                       9

                                      10
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12

                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                                                 ii
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                                                         CASE NO. 3:20-CV-6018-MMC
                                              Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 4 of 27



                                       1                                                    TABLE OF AUTHORITIES
                                       2                                                                                                                                        Page(s)
                                       3   28 CFR § 115.41(d)(7) .................................................................................................................. 15
                                       4
                                           58 Fed. Reg. 67,912 (Dec. 22, 1993) .............................................................................................. 4
                                       5
                                           81 Fed. Reg. 90,524 (Dec. 14, 2016) .............................................................................................. 1
                                       6
                                           84 Fed. Reg. 16,572 (proposed April 19, 2019) ...................................................................... 11, 14
                                       7
                                           Administration for Children and Families, ACYF-CB-IM-11-03, Lesbian, Gay,
                                       8     Bisexual, Transgender and Questioning Youth in Foster Care (April 6, 2011),
                                             https://www.acf.hhs.gov/sites/default/files/documents/cb/im1103.pdf .................................... 5
                                       9
                                           AFCARS Technical Bulletin #1: Data Elements (rev’d Feb. 2012),
                                      10
                                             https://www.acf.hhs.gov/sites/default/files/documents/cb/afcars_tb1.pdf .............................. 14
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                           Alameda County Social Services Agency, “SOGIE and LGBTQ+ Practice and
                                      12      Policy in the Department of Children and Family Services,”
                                              https://alamedasocialservices.org/opg/place/LGBTQdeptpolicy.cfm ............................... 15, 18
                                      13
                                           Alameda County Social Services Agency, “SOGIE and LGBTQ+ Practice and
                                      14      Policy in the Department of Children and Family Services,”
                                      15      https://alamedasocialservices.org/opg/place/LGBTQdeptpolicy.cfm ............................... 15, 18

                                      16   Annie E. Casey Foundation, Putting Family First: Developing an Evidence-Based
                                              Child Welfare Preventive Practice Model (March 20, 2020),
                                      17      https://www.aecf.org/resources/putting-family-first/ .............................................................. 10

                                      18   California Dep’t of Social Serv., “All-County Letter 10-20: Documentation of
                                              Sexual Orientation and Gender Identity in the Child Welfare Services Case
                                      19      Management System” (March 13, 2019),
                                      20      https://www.cdss.ca.gov/Portals/9/ACL/2019/19-20.pdf?ver=2019-04-03-
                                              081756-557.............................................................................................................................. 15
                                      21
                                           Center for the Study of Social Policies, Out of the Shadows: Supporting LGBTQ
                                      22      Youth in Child Welfare through Cross-System Collaboration (2016),
                                              https://cssp.org/resource/out-of-the-shadows/........................................................................... 6
                                      23
                                           Child Welfare League of America, National Blueprint for Excellence in Child
                                      24      Welfare (2013), https://www.cwla.org/our-work/cwla-standards-of-
                                      25      excellence/national-blueprint-for-excellence-in-child-welfare/. ............................................... 5

                                      26   Congregate Care, Residential Treatment and Group Home State Legislative
                                              Enactments 2014-2019 (Oct. 30, 2020), National Conference of State
                                      27      Legislatures, http://www.ncsl.org/research/human-services/congregate-care-
                                              and-group-home-state-legislative-enactments.aspx ................................................................ 12
                                      28
                                                                                                                 iii
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                                                         CASE NO. 3:20-CV-6018-MMC
                                              Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 5 of 27



                                       1   Fenway Institute and NORC, Helping Your Organization Collect Sexual
                                              Orientation and Gender Identity Data (2019), available at
                                       2      https://fenwayhealth.org/wp-content/uploads/TFI-54_SOGI-Data-Collection-
                                       3      Series-of-3-Tip-Sheets-for-pride-month_HelpingYourOrganization.pdf ................... 16, 17, 18

                                       4   How to Analyze YRBS Sexual Minority Data, Centers for Disease Control and
                                             Prevention (June 2018),
                                       5     https://www.cdc.gov/healthyyouth/data/yrbs/pdf/2017/2017_analyze_sexual
                                             minority_data.pdf .................................................................................................................... 15
                                       6
                                           The Importance of School Stability for Youth in Foster Care, Advocates for
                                       7      Children of New York (Sept. 2009),
                                       8      https://www.advocatesforchildren.org/sites/default/files/library/school_stability
                                              _youth_fostercare.pdf?pt=1....................................................................................................... 7
                                       9
                                           The Trevor Project, “The Trevor Project Research Brief: LGBTQ Youth with a
                                      10      History of Foster Care” (May 2021), https://www.thetrevorproject.org/wp-
                                              content/uploads/2021/05/LGBTQ-Youth-with-a-History-of-Foster-Care_-May-
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP




                                              2021.pdf..................................................................................................................................... 7
   SAN FRANCISCO, CA 94111-4070




                                      12
                                           Frank J. Bewkes, et al., Welcoming All Families: Discrimination Against LGBTQ
                                      13      Foster and Adoptive Parents Hurts Children, Center For American Progress
                                              (Nov. 20, 2018),
                                      14      https://www.americanprogress.org/issues/lgbt/reports/2018/11/20/461199/welc
                                              oming-all-families// ................................................................................................................. 13
                                      15
                                           David M. Brodzinsky & Evan B. Donaldson, Expanding Resources for Children
                                      16      III: Research-Based Best Practice in Adoption by Gays and Lesbians, Evan B.
                                      17      Donaldson Adoption Institute (2011), https://www.adoptioninstitute.org/wp-
                                              content/uploads/2013/12/2011_10_Expanding_Resources_BestPractices.pdf....................... 12
                                      18
                                           Aisha Canfield & Shannan Wilber, “SOGIE Data Collection in Public Systems of
                                      19      Care: A Practice Guide for Santa Clara County” (July 2019),
                                              https://www.nclrights.org/wp-content/uploads/2020/05/Final-SCC-SOGIE-
                                      20      Data-Collection-Practice-Guide-8.8.19.pdf ............................................................................ 18
                                      21   Steven D. Cohen, The Evidence Decision-Makers Want, Center for the Study of
                                      22      Social Policy (December 2019), https://cssp.org/resource/evidence-
                                              decisionmakers-report/ .............................................................................................................. 5
                                      23
                                           Amy Dworsky et al., Homelessness During the Transition From Foster Care to
                                      24     Adulthood, 103 AM. J. OF PUB. HEALTH 318 (2013)................................................................. 7
                                      25   Amy Dworsky, et al., Missed Opportunities: Pathways from Foster Care to Youth
                                             Homelessness in America, Chapin Hall at the University of Chicago (July
                                      26
                                             2019), https://www.chapinhall.org/wp-content/uploads/Chapin-
                                      27     Hall_VoYC_Child-Welfare-Brief_2019-FINAL.pdf ............................................................... 8

                                      28
                                                                                                                   iv
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                                                            CASE NO. 3:20-CV-6018-MMC
                                              Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 6 of 27



                                       1   Randi Feinstein, et al., Justice For All? A Report On Lesbian, Gay, Bi Sexual And
                                              Transgendered Youth In The New York Juvenile Justice System, Urban Justice
                                       2      Center (2001), https://files.eric.ed.gov/fulltext/ED471676.pdf ................................................ 8
                                       3
                                           Jessica N. Fish, Laura Baams, et al., “Are Sexual Minority Youth Overrepresented
                                       4       in Foster Care, Child Welfare, and Out-of-Home Placement? Findings from
                                               Nationally Representative Data,” CHILD ABUSE & NEGLECT (March 2019),
                                       5       https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7306404/...................................................... 6
                                       6   Gary Gates, LGBT Parenting in the United States, The Williams Institute, UCLA
                                              School of Law (Feb. 2013),
                                       7      http://williamsinstitute.law.ucla.edu/research/census-lgbt-demographics-
                                       8      studies/lgbt-parenting-in-the-united-states/ ............................................................................. 11

                                       9   Shoshana K. Goldberg & Kerith J. Conron, How Many Same-Sex couples are
                                              Raising Children?, Williams Institute (July 2018),
                                      10      https://williamsinstitute.law.ucla.edu/wp-content/uploads/Parenting-Among-
                                              Same-Sex-Couples.pdf ............................................................................................................ 11
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                           M.H. Morton, B. Horwitz, Federal Actions to Prevent & End Youth Homelessness:
                                      12
                                              Recommendations Based on Research and a National Convening of Experts
                                      13      and Stakeholders, Chapin Hall at the University of Chicago (Oct. 2019),
                                              https://www.chapinhall.org/wp-content/uploads/Federal-actions-to-prevent-
                                      14      and-end-youth-homelessness-final.pdf ..................................................................................... 9

                                      15   Angela Irvine, “We’ve Had Three of Them”: Addressing the Invisibility of Lesbian,
                                              Gay, Bisexual and Gender Non-Conforming Youths in the Juvenile Justice
                                      16      System , 19 COLUM. J. OF GENDER & L. 675 (2012). ................................................................ 6
                                      17
                                           Lisa M. Kodadek, et al., “Collecting sexual orientation and gender identity
                                      18       information in the emergency department: the divide between patient and
                                               provider perspectives.” EMERGENCY MEDICINE JOURNAL, 36(3) (Jan. 10, 2019),
                                      19       https://emj.bmj.com/content/36/3/136.abstract ....................................................................... 17
                                      20   H.M. Levitt, et al., How discrimination in adoptive, foster, and medical systems
                                              harms LGBTQ+ families: Research on the experiences of prospective parents,
                                      21      JOURNAL OF GAY & LESBIAN SOCIAL SERVICES (2020),
                                      22      https://www.tandfonline.com/doi/abs/10.1080/10538720.2020.1728461 .............................. 11

                                      23   Mandi Martinez, et al., Cognitive Pretesting Of The National Crime Victimization
                                             Survey Supplemental Victimization Survey, U.S. Census Bureau (Feb. 23,
                                      24     2017), http://www.census.gov/srd/papers/pdf/rsm2017-03.pdf .............................................. 16
                                      25   Donna F. Ossorio, Jackson de Carvalho, Foster Care Placement and the Impact of
                                              Placement Instability, INTERNATIONAL JOURNAL OF HUMANITIES AND SOCIAL
                                      26
                                              SCIENCE REVIEW Vol. 5(4) (December 2019),
                                      27      http://www.ijhssrnet.com/uploades/volumes/1577287331.pdf ................................................. 7

                                      28
                                                                                                              v
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                                                    CASE NO. 3:20-CV-6018-MMC
                                              Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 7 of 27



                                       1   Andrew D. Pinto, et al., Routine collection of sexual orientation and gender
                                              identity data: a mixed-methods study, 191 CANADIAN MED. ASS’N J. at E63
                                       2      (Jan. 21, 2019), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6336479 ............................. 9
                                       3
                                           Julia Raifman, et al., “Sexual Orientation and Suicide Attempt Disparities Among
                                       4       US Adolescents: 2009–2017,” 145 P EDIATRICS 3 (March 1, 2020),
                                               https://pediatrics.aappublications.org/content/145/3/e20191658 .............................................. 7
                                       5
                                           Brandon Andrew Robinson, Child Welfare Systems and LGBTQ Youth
                                       6      Homelessness: Gender Segregation, Instability, and Intersectionality, 96 CHILD
                                              WELFARE 2 (2018)..................................................................................................................... 6
                                       7
                                           David M. Rubin, et al., The Impact of Placement Stability on Behavioral Well-
                                       8
                                              Being for Children in Foster Care, 119 PEDIATRICS 336 (Feb. 2007) ................................. 7
                                       9
                                           Jordan E. Rullo, et al., Patient acceptance of sexual orientation and gender identity
                                      10       questions on intake forms in outpatient clinics: a pragmatic randomized
                                               multisite trial, 53 HEALTH SERVICES RESEARCH at 3792 (Oct. 2018),
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP




                                               https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6153164/.................................................... 16
   SAN FRANCISCO, CA 94111-4070




                                      12   Tonia Scott, Placement Instability and Risky Behaviors of Youth Aging Out of
                                      13      Foster Care, 29 CHILD ADOLESC. SOC. WORK J. 61 (2012)............................................. 7

                                      14   Julie Seibert, et al., Patterns of Treatment/Therapeutic Foster Care and
                                               Congregate Care Placements in Three States, Office of Assistant Secretary for
                                      15       Planning and Evaluation, Off. of Hum. Serv. Policy - U.S. Dep’t of Health and
                                               Hum. Serv. (Aug. 2019),
                                      16       https://aspe.hhs.gov/system/files/pdf/262086/TreatmentFosterCareReport.pdf ..................... 13
                                      17   Shannan Wilber, et al., CWLA Best Practice Guidelines: Serving LGBT Youth in
                                      18      Out-of-Home Care, Child Welfare League of America (2006),
                                              https://www.nclrights.org/wp-
                                      19      content/uploads/2013/07/bestpracticeslgbtyouth.pdf ................................................................ 7

                                      20   Shannan Wilber, Guidelines for Managing Information Related to the Sexual
                                              Orientation and Gender Identity and Expression of Children in Child Welfare
                                      21      Systems, Putting Pride Into Practice Project, Family Builders By Adoption (Jan.
                                              2013),
                                      22
                                              http://cssr.berkeley.edu/cwscmsreports/documents/Information%20Guidelines
                                      23      %20P4.pdf ................................................................................................................................. 3

                                      24   Bianca D.M. Wilson, et al., Sexual and Gender Minority Youth in Foster Care,
                                              Williams Institute (Aug. 2014),
                                      25      https://www.acf.hhs.gov/sites/default/files/documents/cb/pii_rise_lafys_report.
                                              pdf.............................................................................................................................................. 6
                                      26

                                      27   Svetlana Yampolskaya, et al., High cost child welfare cases: Child characteristics
                                              and child welfare services, CHILDREN AND YOUTH SERVICES REVIEW 111 (April
                                      28      2020), https://www.sciencedirect.com/science/article/pii/S0190740919312423 ................... 12
                                                                                                                     vi
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                                                               CASE NO. 3:20-CV-6018-MMC
                                              Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 8 of 27



                                       1   N. Zill, Better Prospects, Lower Cost: The Case for Increasing Foster Care
                                              Adoption, ADOPTION ADVOCATE (35) (May 2011). ................................................................ 13
                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8

                                       9

                                      10
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12

                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                                   vii
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                                     CASE NO. 3:20-CV-6018-MMC
                                               Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 9 of 27



                                       1                                            INTRODUCTION
                                       2          Family Equality and the National Center for Lesbian Rights (“NCLR”) (collectively,
                                       3   “Amici”) submit this brief as amici curiae in support of the motion for summary judgment of
                                       4   plaintiffs California Tribal Families Coalition, Yurok Tribe, Cherokee Nation, Facing Foster Care
                                       5   in Alaska, Ark of Freedom Alliance, Ruth Ellis Center, and True Colors, Inc. (collectively,
                                       6   “Plaintiffs”).1 Amici offer this brief to assist the Court in understanding the importance of the
                                       7   sexual orientation data lost to policymakers, advocates, and child welfare agencies under the 2020
                                       8   Final Rule. Voluntarily reported information about the sexual orientation of LGBTQ+ foster
                                       9   youth, as well as foster and adoptive parents, is critical to promoting the safety, permanency, and
                                      10   well-being of LGBTQ+ youth, and the proffered justifications for eliminating this information
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11   from AFCARS reporting – especially the suggestion that LGBTQ+ youth and families are better
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12   off invisible – are fundamentally flawed. 2
                                      13          LGBTQ+ youth are among the most marginalized and vulnerable in the country. They are
                                      14   more likely to enter foster care than their non-LGBTQ+ counterparts and, once in the system,
                                      15   experience worse outcomes. Yet basic information critical to formulating policies and practices to
                                      16   promote their welfare is often missing, as agencies are not required to collect information
                                      17   necessary to understand how many LGBTQ+ youth are in foster care, their demographics and
                                      18   status, and their experiences in care.
                                      19          After a painstaking effort that took 13 years and involved more than 200 comments from
                                      20   states, tribes, public interest groups, universities, and private citizens, 81 Fed. Reg. at 90,525-26,
                                      21   the Administration for Children and Families (“ACF”) issued a Final Rule in 2016 requiring title
                                      22
                                           1
                                            No party’s counsel authored this brief, in whole or in part, and no person – other than the amici
                                      23   curiae, their members, or their counsel – contributed money intended to fund the preparation or
                                           submission of this brief.
                                      24
                                           2
                                             As used in this brief, “LGBTQ+” includes lesbian, bisexual, transgender, queer, questioning, and
                                      25   two-spirit youth, as well as other terms youth may use to describe their sexual orientation, gender
                                           identity, and gender expression. Some of the studies cited in this brief address gender identity as
                                      26   well as sexual orientation, as reflected in the terms “SOGI” (sexual orientation/gender identity) or
                                      27   “SOGIE” (sexual orientation/gender identity or expression). As the 2016 Final Rule added sexual
                                           orientation but not gender identity questions to the AFCARS data set, this brief focuses on the
                                      28   former.
                                                                                              1
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                             CASE NO. 3:20-CV-6018-MMC
                                            Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 10 of 27



                                       1   IV-E agencies to report (1) the voluntarily self-reported sexual orientation of youth aged 14 and
                                       2   older; and (2) the voluntarily self-reported sexual orientation of foster parents, adoptive parents,
                                       3   and legal guardians for inclusion in the Adoption and Foster Care Analysis and Reporting System
                                       4   (“AFCARS”). 81 Fed. Reg. at 90,526, 90,534, 90,554, 90,558-9.
                                       5          This information is vital for informing policy and directing resources at both the federal
                                       6   and state level and would allow the agencies collecting the data to create effective, individualized
                                       7   case plans and offer targeted services to improve the experiences of LGBTQ+ youth and families.
                                       8   The elimination of sexual orientation information from AFCARS data collection through the 2020
                                       9   Final Rule, see Compl. (ECF 1), ¶¶ 152, 178, senselessly deprives policymakers, advocates, and
                                      10   child welfare workers of data critical to understanding and addressing the needs of LGBTQ+
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11   youth and families in foster care.
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12                                         INTERESTS OF AMICI
                                      13          Amici curiae are not-for-profit organizations that work to promote the best interests of
                                      14   youth in the child welfare system by promoting affirming policies and practices and equal access
                                      15   to foster and adoption services for our country’s diverse families, in particular those comprised of
                                      16   LGBTQ+ parents. The collection of sexual orientation information from foster youth, foster and
                                      17   adoptive parents, and guardians is critical to help identify the number and experiences of
                                      18   LGBTQ+ youth in foster care, trends in types of placements, rate of disruptions, and the number
                                      19   of foster placements within LGBTQ+-parented families. This data will inform federal law, policy,
                                      20   and funding determinations. Eliminating this national dataset will undermine the ability to track
                                      21   demographic trends and identify gaps in services, will place LGBTQ+ youth, foster and adoptive
                                      22   parents, and guardians at continued risk of mistreatment and discrimination, and will result in
                                      23   additional costs to state and tribal child welfare agencies.
                                      24          Family Equality (formerly Family Equality Council) is a national organization that
                                      25   connects, supports, and represents LGBTQ+ parents and their children. The organization is
                                      26   committed to changing attitudes and policies to ensure that all families are respected, loved, and
                                      27   celebrated. For over 40 years, Family Equality has been a community of parents, children,
                                      28   grandparents, and grandchildren, reaching across the country and raising voices toward fairness
                                                                                           2
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                            CASE NO. 3:20-CV-6018-MMC
                                               Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 11 of 27



                                       1   for all families. Family Equality spearheads the Every Child Deserves a Family Campaign, a
                                       2   national effort to end anti-LGBTQ+ discrimination in the child welfare system and promote the
                                       3   best interests of all children in the foster care and adoption system by increasing their access to
                                       4   loving and stable temporary and permanent homes. Family Equality also supports LGBTQ+
                                       5   youth seeking family formation, including foster youth. Family Equality submits this brief on
                                       6   behalf of all of the LGBTQ+ former foster youth, parents, and same-sex couples with whom it has
                                       7   worked.
                                       8           National Center for Lesbian Rights (“NCLR”) is a non-profit, public interest law firm
                                       9   that litigates precedent-setting cases at the trial and appellate court levels, advocates for equitable
                                      10   public policies affecting the LGBTQ+ community, provides free legal assistance to LGBTQ+
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11   people and their legal advocates, and conducts community education on LGBTQ+ issues. NCLR
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12   has been advancing the civil and human rights of LGBTQ+ people and their families across the
                                      13   United States since it was founded in 1977. NCLR’s Youth Project, established in 1993, engages
                                      14   in litigation, public policy advocacy, and system reform efforts to promote the health and well-
                                      15   being of LGBTQ+ youth in their families, schools, and public systems of care. For decades,
                                      16   NCLR has collaborated with public child welfare agencies and contract providers across the
                                      17   country to develop best practices, nondiscrimination policies, and procedures to appropriately
                                      18   serve and support LGBTQ+ children. That work has included training and technical assistance
                                      19   regarding collection of sexual orientation- and gender identity-related demographic information,
                                      20   including NCLR’s 2013 publication “Guidelines for Managing Information Related to the Sexual
                                      21   Orientation & Gender Identity and Expression of Children in Child Welfare Systems.” 3
                                      22

                                      23

                                      24

                                      25

                                      26   3
                                            Shannan Wilber, Guidelines for Managing Information Related to the Sexual Orientation and
                                      27   Gender Identity and Expression of Children in Child Welfare Systems, Putting Pride Into Practice
                                           Project, Family Builders By Adoption (Jan. 2013), available at
                                      28   http://cssr.berkeley.edu/cwscmsreports/documents/Information%20Guidelines%20P4.pdf.
                                                                                              3
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                             CASE NO. 3:20-CV-6018-MMC
                                            Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 12 of 27



                                       1                                    I.
                                             THE SEXUAL ORIENTATION INFORMATION ELIMINATED BY THE 2020 FINAL
                                       2
                                             RULE IS CRITICAL TO UNDERSTANDING AND IMPROVING THE WELFARE OF
                                       3                       LGBTQ+ YOUTH IN FOSTER CARE.
                                                    Data collection is among the most prosaic and least exciting topics in child welfare. It is
                                       4
                                           nevertheless critically important to the well-being of the children and youth entrusted to the care
                                       5
                                           of state and tribal agencies. The available data show that LGBTQ+ youth enter the foster care
                                       6
                                           system in disproportionately high numbers and fare worse than their non-LGBTQ+ counterparts,
                                       7
                                           at great personal cost to the youth and at great financial cost to child welfare systems. We need
                                       8
                                           additional data to better understand and improve the welfare of LGBTQ+ youth.
                                       9
                                                    Understanding the contours and dimensions of the challenges faced by the uniquely
                                      10
THREE EMBARCADERO CENTER, 7TH FLOOR




                                           vulnerable population of LGBTQ+ youth in care is the first step in effectively addressing their
                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                           needs. Put simply, it is exceedingly difficult to solve problems we can’t quantify. Not only is
                                      12
                                           consistent collection of aggregated sexual orientation information necessary to inform policy and
                                      13
                                           direct resources at the federal and state level, but the local child welfare agencies who collect the
                                      14
                                           data can use it to develop more effective individualized case plans to improve outcomes for
                                      15
                                           individual youth in care.
                                      16
                                           A.     Meaningful Improvement in the Child Welfare System Requires Consistent and
                                      17          Reliable Information About the Population of Children in Care, Their Needs, and
                                      18          Their Experiences.
                                                  As a starting principle, data about children served by the child welfare system is necessary
                                      19
                                           to effectively care for them. This is why AFCARS was created in the first place. As reflected in
                                      20
                                           AFCARS’ implementing regulations, the system was created to provide “data and information
                                      21
                                           upon which to propose, develop, change and implement policy,” with applications for budgeting,
                                      22
                                           trend analysis, short- and long-term planning, technical-assistance targeting, grant-making, and
                                      23
                                           evaluation of policy changes and legislative proposals. 58 Fed. Reg. 67,912. AFCARS data is
                                      24
                                           meant to “enable policymakers to assess the reasons why children are in foster care and develop
                                      25
                                           remedies to prevent it.” Id. Information is collected to provide “a better understanding of the
                                      26
                                           foster care program” and to enable “suggestions and proposals for change to improve the child
                                      27
                                           welfare system.” Id.
                                      28
                                                                                              4
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                            CASE NO. 3:20-CV-6018-MMC
                                               Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 13 of 27



                                       1              The importance of such data is borne out in practice. A 2019 study asked federal, state,
                                       2   and local government officials and non-profit service providers in the child welfare field to reflect
                                       3   on the evidence they had used in making their most important decisions, as well as evidence that
                                       4   would have been useful but was unavailable. 4 First and foremost was “data from agency
                                       5   operations, typically in order to better understand the characteristics of the population being served
                                       6   and the results of their encounters with the system or organization,” including “national trend data
                                       7   … about changes … in the size and composition of the foster care population.” 5 Similarly, the
                                       8   Child Welfare League of America’s “National Blueprint for Excellence in Child Welfare”
                                       9   identifies “data collection … focused on measuring outcomes and achieving success” as a guiding
                                      10   principle for quality improvement.6
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11              Child welfare professionals agree that the first step in effectively serving a population in
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12   the child welfare system is collecting the information necessary to understand that population and
                                      13   its needs. Yet basic information about LGBTQ+ foster youth – a population long recognized as
                                      14   being over-represented in the foster care system – is missing and, under the 2020 Final Rule, will
                                      15   continue to be unavailable to policymakers, advocates, and child welfare agencies.
                                      16   B.         LGBTQ+ Youth Are Disproportionately Represented in Foster Care and Experience
                                                      Worse Conditions and Outcomes Within the System.
                                      17
                                                      The disproportionate representation of LGBTQ+ youth in the foster care system and the
                                      18
                                           worse outcomes they experience relative to their peers underscore the need for this data. ACF has
                                      19
                                           acknowledged that LGBTQ+ youth “are often overrepresented in the population of youth served
                                      20
                                           by the child welfare system and in the population of youth living on the streets.” 7 A 2013 study of
                                      21

                                      22
                                           4
                                            Steven D. Cohen, The Evidence Decision-Makers Want at 4, Center for the Study of Social
                                      23   Policy (December 2019), available at https://cssp.org/resource/evidence-decisionmakers-report/.
                                           5
                                      24       Id. at 5.
                                           6
                                      25    Child Welfare League of America, National Blueprint for Excellence in Child Welfare (2013),
                                           available at https://www.cwla.org/our-work/cwla-standards-of-excellence/national-blueprint-for-
                                      26   excellence-in-child-welfare/.
                                           7
                                      27     Administration for Children and Families, ACYF-CB-IM-11-03, Lesbian, Gay, Bisexual,
                                           Transgender and Questioning Youth in Foster Care at 1-2 (April 6, 2011), available at
                                      28   https://www.acf.hhs.gov/sites/default/files/documents/cb/im1103.pdf.
                                                                                                 5
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                               CASE NO. 3:20-CV-6018-MMC
                                                Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 14 of 27



                                       1   Los Angeles County’s foster care system (the “L.A. Study”) found that nearly 20% of youth
                                       2   identified as LGBTQ+, nearly twice the percentage of LGBTQ+ youth in the general population. 8
                                       3   Other studies have estimated even higher numbers.9 Data is needed to understand the reasons for
                                       4   this over-representation of LGBTQ+ youth in the foster care system, including whether – as a
                                       5   study of youth in the juvenile justice system found – LGBTQ+ youth are removed from their
                                       6   home to protect them from abuse at a higher percentage than their non-LGBTQ+ counterparts. 10
                                       7               Once they have entered the foster care system, LGBTQ+ youth experience mistreatment
                                       8   at higher rates than their non-LGBTQ+ counterparts. Over twice as many LGBTQ+ youth
                                       9   reported being treated poorly by the foster care system, as compared to non-LGBTQ+ youth. 11
                                      10   LGBTQ+ youth reported being segregated, stigmatized, isolated, and institutionalized based on
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11   their gender expression and sexuality. 12 LGBTQ+ youth also report being separated from other
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12   youth “for their own protection” or to prevent them from “preying on” other youth, blamed for the
                                      13

                                      14

                                      15

                                      16

                                      17   8
                                             Bianca D.M. Wilson, et al., Sexual and Gender Minority Youth in Foster Care, Williams
                                           Institute (Aug. 2014), available at
                                      18
                                           https://www.acf.hhs.gov/sites/default/files/documents/cb/pii_rise_lafys_report.pdf.
                                      19   9
                                            E.g., Center for the Study of Social Policies, Out of the Shadows: Supporting LGBTQ Youth in
                                           Child Welfare through Cross-System Collaboration (2016), available at
                                      20
                                           https://cssp.org/resource/out-of-the-shadows/ (reporting estimate of 22.8% of youth in out-of-
                                      21   home care identifying as LGBQ, compared to 7 to 11% in general population); Jessica N. Fish,
                                           Laura Baams, et al., Are Sexual Minority Youth Overrepresented in Foster Care, Child Welfare,
                                      22   and Out-of-Home Placement? Findings from Nationally Representative Data, CHILD ABUSE &
                                           NEGLECT (March 2019), available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7306404/
                                      23   (LGB youth “nearly 2.5 times as likely as heterosexual youth to experience foster care
                                           placement”).
                                      24
                                           10
                                            See, e.g., Angela Irvine, “We’ve Had Three of Them”: Addressing the Invisibility of Lesbian,
                                      25   Gay, Bisexual and Gender Non-Conforming Youths in the Juvenile Justice System at 691-92, 19
                                           COLUM. J. OF GENDER & L. 675 (2012).
                                      26
                                           11
                                                Wilson, et al., supra, n.8, at 35.
                                      27   12
                                             Brandon Andrew Robinson, Child Welfare Systems and LGBTQ Youth Homelessness: Gender
                                      28   Segregation, Instability, and Intersectionality, 96 CHILD WELFARE 2, at 34 (2018).
                                                                                            6
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                        CASE NO. 3:20-CV-6018-MMC
                                                Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 15 of 27



                                       1   harassment and abuse they receive from other youth, or disciplined for age-appropriate conduct
                                       2   that would not be punished if it were between youth of different sexes. 13
                                       3             LGBTQ+ youth also suffer from worse health outcomes, including disproportionately
                                       4   high levels of suicidal ideation and attempts. 14 The L.A. Study found that 13.47% of LGBTQ+
                                       5   youth in foster care had been hospitalized for emotional reasons, as compared to 4.25% of non-
                                       6   LGBTQ+ youth. A recent report by the Trevor Project showed that LGBTQ foster youth were
                                       7   three times as likely as to have attempted suicide in the past year than LGBTQ youth who were
                                       8   not in foster care.15 LGBTQ+ youth are also more likely to experience multiple placements, with
                                       9   resulting negative impacts, including mental health and safety, 16 educational instability,17 and
                                      10   homelessness.18 Indeed, LGBTQ+ youth in the foster care system experience homelessness at a
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                           13
                                             Shannan Wilber, et al., CWLA Best Practice Guidelines: Serving LGBT Youth in Out-of-Home
                                      12
                                           Care, Child Welfare League of America (2006), 6-8, available at https://www.nclrights.org/wp-
                                      13   content/uploads/2013/07/bestpracticeslgbtyouth.pdf.
                                           14
                                              Julia Raifman, et al., “Sexual Orientation and Suicide Attempt Disparities Among US
                                      14
                                           Adolescents: 2009–2017,” 145 PEDIATRICS 3, (March 1, 2020), available at
                                      15   https://pediatrics.aappublications.org/content/145/3/e20191658 (adolescents identifying as sexual
                                           minorities more than three times as likely to attempt suicide relative to heterosexual counterparts).
                                      16   15
                                             The Trevor Project, “The Trevor Project Research Brief: LGBTQ Youth with a History of
                                      17   Foster Care.” (May 2021) available at https://www.thetrevorproject.org/wp-
                                           content/uploads/2021/05/LGBTQ-Youth-with-a-History-of-Foster-Care_-May-2021.pdf.
                                      18
                                           16
                                              David M. Rubin, et al., The Impact of Placement Stability on Behavioral Well-Being for
                                      19   Children in Foster Care, 119 PEDIATRICS 336 (Feb. 2007) (youth who experience placement
                                           instability are at a 36% to 63% higher risk of behavioral problems); Donna F. Ossorio, Jackson de
                                      20   Carvalho, Foster Care Placement and the Impact of Placement Instability, INTERNATIONAL
                                      21   JOURNAL OF HUMANITIES AND SOCIAL SCIENCE REVIEW Vol. 5(4) (December 2019), available at
                                           http://www.ijhssrnet.com/uploades/volumes/1577287331.pdf (placement instability as “a
                                      22   devastating experience”; “higher levels of placement stability have been linked with less positive
                                           mental health outcomes and increased rates of emergency room admissions”).
                                      23   17
                                              The Importance of School Stability for Youth in Foster Care, Advocates for Children of New
                                      24   York (Sept. 2009), available at
                                           https://www.advocatesforchildren.org/sites/default/files/library/school_stability_youth_fostercare.
                                      25   pdf?pt=1 (LGBTQ youth more likely to experience multiple placements, often requiring them to
                                           switch schools; school mobility associated with significantly lower tests scores and higher
                                      26   frequency of repeating grades).
                                      27   18
                                              Amy Dworsky et al., Homelessness During the Transition From Foster Care to Adulthood, 103
                                           AM. J. OF PUB. HEALTH 318, 320 (2013); Tonia Scott, Placement Instability and Risky Behaviors
                                      28   of Youth Aging Out of Foster Care, 29 CHILD ADOLESC. SOC. WORK. J. 61 (2012) (placement
                                                                                         7
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                           CASE NO. 3:20-CV-6018-MMC
                                                Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 16 of 27



                                       1   higher rate than their non-LGBTQ+ counterparts.19 And more homeless youth with a foster care
                                       2   history identify as LGBTQ+ than homeless youth who have not been in the system, 20 primarily
                                       3   due to lack of acceptance and safety in foster care placements. 21 LGBTQ+ youth of color stay
                                       4   longer in foster care and are at a higher risk of discrimination and violence than other groups of
                                       5   youth.22
                                       6             Given the overwhelming consensus that LGBTQ+ youth need to be better served by the
                                       7   child welfare system and the fact that information about a population is necessary to effectively
                                       8   serve it, the 2020 Final Rule’s elimination of voluntarily collected information about the sexual
                                       9   orientation of foster youth is inexplicable.
                                      10   C.        Better Information About LGBTQ+ Foster Care Populations Means Better-Informed
                                                     State and Federal Policy.
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                                     Although child welfare professionals, see, e.g., Declaration of Gerald W. Peterson
                                      12
                                           (“Peterson Decl.”) (ECF 66-5), ¶¶ 14, 17, and independently conducted studies confirm that
                                      13
                                           LGBTQ+ foster youth need better support, the data necessary to tailor effective solutions and
                                      14
                                           achieve meaningful improvement is missing.
                                      15
                                                     The sexual orientation data element removed by the 2020 Final Rule would help to identify
                                      16
                                           and address problems faced by LGBTQ+ foster youth. It would enable policymakers, advocates,
                                      17
                                           and child welfare agencies to identify trends in the numbers and types of placements, and rates of
                                      18

                                      19

                                      20   instability associated with increased rates of substance use, risky sexual practices, and unplanned
                                           pregnancies, and experiences of intimate partner violence).
                                      21
                                           19
                                                Wilson, et al., supra, n.8, at 7, 38.
                                      22   20
                                              Amy Dworsky, et al., Missed Opportunities: Pathways from Foster Care to Youth
                                      23   Homelessness in America, Chapin Hall at the University of Chicago (July 2019), available at
                                           https://www.chapinhall.org/wp-content/uploads/Chapin-Hall_VoYC_Child-Welfare-Brief_2019-
                                      24   FINAL.pdf.
                                           21
                                      25     Wilson, et al., supra, n.8, at 12 (citing Randi Feinstein, et al., Justice For All? A Report On
                                           Lesbian, Gay, Bi Sexual And Transgendered Youth In The New York Juvenile Justice System,
                                      26   Urban Justice Center (2001), available at https://files.eric.ed.gov/fulltext/ED471676.pdf).
                                           22
                                      27     Kerith J. Conron, et al., A Research Agenda to Reduce System Involvement and Promote
                                           Positive Outcomes with LGBTQ Youth of Color Impacted by the Child Welfare and Juvenile
                                      28   Justice Systems, The Williams Institute (2019).
                                                                                              8
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                           CASE NO. 3:20-CV-6018-MMC
                                                Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 17 of 27



                                       1   disruption, as well as health, education, and other disparities among LGBTQ+ foster youth. 23
                                       2   Informed by that data, policymakers, advocates, and child welfare agencies could develop policies,
                                       3   programs, and practices to address specific problems. For example, access to basic information
                                       4   about numbers and circumstances of youth of color and LGBTQ youth is the first step in
                                       5   identifying “the factors that drive [them] to run away from foster care at disproportionate rates.”
                                       6   With this information, “data-driven interventions” can be developed and tested, enabling child
                                       7   welfare systems and practitioners to “be better prepared to prevent this from occurring.” 24
                                       8             Data about the experiences and outcomes of LGBTQ+ youth in foster care also helps
                                       9   advocates and agencies articulate the need for policies aimed at avoiding or mitigating particular
                                      10   harms. When advocates and agencies propose policies, practices, or legislation aimed at reducing
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11   the entry of LGBTQ+ youth into the foster care system or improving outcomes of those already in
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12   care, they invariably face questions that are difficult or impossible to answer without the data
                                      13   eliminated under the 2020 Final Rule: “How big is the problem and how do you know?” See, e.g.,
                                      14   Peterson Decl., ¶ 20; Declaration of Amanda Metivier (ECF 66-4), ¶¶ 28-29.
                                      15             In addition to helping develop new policies and practices aimed at correcting problems and
                                      16   issues, sexual orientation data collection would also enable policymakers, advocates, and child
                                      17   welfare agencies to identify and replicate best practices. For example, better information would
                                      18   assist “in an assessment of what is happening in different jurisdictions and whether efforts to
                                      19   mitigate running away from foster care— especially among youth of color and LGBTQ youth—
                                      20   have any impact.”25 When quantitative data reveals disparities among subpopulations served in
                                      21
                                           23
                                              See Andrew D. Pinto, et al., Routine collection of sexual orientation and gender identity data: a
                                      22
                                           mixed-methods study, 191 CANADIAN MED. ASS’N J. at E63 (Jan. 21, 2019), available at
                                      23   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6336479 (“[D]ata [about patients’ sexual
                                           orientation] can help organizations identify health inequities related to sexual orientation and
                                      24   gender identity.”).
                                           24
                                      25      M.H. Morton, B. Horwitz, Federal Actions to Prevent & End Youth Homelessness:
                                           Recommendations Based on Research and a National Convening of Experts and Stakeholders at
                                      26   19, Chapin Hall at the University of Chicago (Oct. 2019), available at
                                           https://www.chapinhall.org/wp-content/uploads/Federal-actions-to-prevent-and-end-youth-
                                      27   homelessness-final.pdf.
                                           25
                                      28        Id. at 19.
                                                                                             9
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                           CASE NO. 3:20-CV-6018-MMC
                                                Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 18 of 27



                                       1   child welfare, it also clarifies the need to develop and evaluate innovative approaches to
                                       2   improving outcomes.
                                       3            The need for data to identify, quantify, and address the challenges facing LGBTQ+ foster
                                       4   youth is the reason the 2016 Final Rule included sexual orientation information in AFCARS
                                       5   reporting: “By requiring this information to be reported, we hope to move closer toward our goal
                                       6   to better support children and youth in foster care who identify as LGBTQ and ensure that foster
                                       7   care placement resources and services are designed appropriately to meet their needs.” 81 Fed.
                                       8   Reg. 90,534. The 2020 Final Rule does not explain how this goal can be achieved without the
                                       9   sexual orientation data it eliminated. Simply put, it cannot.
                                      10   D.       Information About the Sexual Orientation of Individual Foster Youth, Foster and
                                                    Adoptive Parents, and Guardians Enables Better Outcomes for Individual Youth.
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                                    Collection of sexual orientation data will also help child welfare agencies effectively
                                      12
                                           support individual LGBTQ+ youth. Information reported for AFCARS is de-identified, aggregate
                                      13
                                           data reported by each state. But the data is collected by those who work directly with individual
                                      14
                                           youth and foster or adoptive parents. When youth choose to disclose sexual orientation to
                                      15
                                           caseworkers, that information not only contributes to an overall understanding of the numbers and
                                      16
                                           experiences of LGBTQ+ foster youth as a distinct population but also allows caseworkers to factor
                                      17
                                           sexual orientation into individualized case plans. For example, the youth’s sexual orientation may
                                      18
                                           be relevant to the abuse or neglect that led to child welfare intervention. As such, it is critical
                                      19
                                           information for the agency’s approach to reunification services, placement, and permanency
                                      20
                                           planning. Effective case planning on the individual level can also help prevent the negative
                                      21
                                           outcomes that LGBTQ+ foster youth experience more often than their non-LGBTQ+ peers. 26
                                      22
                                                    For some youth, sexual orientation information might already have been included in a case
                                      23
                                           file. For example, a youth might have informed a caseworker that family conflict over sexual
                                      24
                                           orientation is the reason the youth cannot live at home. For others, sexual orientation might never
                                      25

                                      26   26
                                              See Annie E. Casey Foundation, Putting Family First: Developing an Evidence-Based Child
                                      27   Welfare Preventive Practice Model (March 20, 2020), available at
                                           https://www.aecf.org/resources/putting-family-first/ (discussing value of targeted “services and
                                      28   support for families that address their unique needs and meet the specific goals of their case”).
                                                                                              10
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                             CASE NO. 3:20-CV-6018-MMC
                                                Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 19 of 27



                                       1   have come up in interactions with caseworkers. Contrary to the supposition expressed in the 2019
                                       2   Notice of Proposed Rulemaking, however, this does not mean that sexual orientation “is not
                                       3   relevant to the child’s needs.” 84 Fed. Reg. 16,576. Invisibility of sexual orientation to
                                       4   caseworkers does not make LGBTQ+ youth any less vulnerable to negative outcomes; it only
                                       5   makes it less likely that child welfare professionals will implement measures and direct resources
                                       6   tailored to the unique needs of each youth.
                                       7            As noted above, some of the negative outcomes LGBTQ+ youth experience are directly
                                       8   related to poor fit with or lack of cultural competence of foster caregivers. A better understanding
                                       9   of the numbers of LGBTQ+ youth served by the agency can lead to more effective LGBTQ+-
                                      10   specific training and support for foster parents and caregivers. Knowledge of an individual
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11   youth’s sexual orientation also increases the likelihood of placement in an LGBTQ+-supportive
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12   environment. Similarly, collecting information about the sexual orientation of current and
                                      13   prospective foster and adoptive parents helps agencies identify affirming families. Without any
                                      14   mechanism for collecting and tracking this information, agencies and caseworkers must rely on ad
                                      15   hoc, informal networks to identify parents best situated to care for LGBTQ+ youth.
                                      16            Collecting information about the sexual orientation of foster and adoptive parents can also
                                      17   highlight the need for agencies to recruit and support LGBTQ+ adults to serve in that role.
                                      18   Existing data show that LGBTQ+ adults tend to be more willing than non-LGBTQ+ adults to
                                      19   foster and adopt children. 27 These data are critical for child welfare agencies facing chronic
                                      20   shortages of family-based placement resources. The data is also important to understanding the
                                      21   harmful impact of policies that exclude or disqualify LGBTQ+ families. 28 Agencies that identify
                                      22
                                           27
                                      23     Gary Gates, LGBT Parenting in the United States, The Williams Institute, UCLA School of
                                           Law (Feb. 2013), available at http://williamsinstitute.law.ucla.edu/research/census-lgbt-
                                      24   demographics-studies/lgbt-parenting-in-the-united-states/; Shoshana K. Goldberg & Kerith J.
                                           Conron, How Many Same-Sex couples are Raising Children?, Williams Institute (July 2018),
                                      25   available at https://williamsinstitute.law.ucla.edu/wp-content/uploads/Parenting-Among-Same-
                                           Sex-Couples.pdf.
                                      26
                                           28
                                              See, e.g., H.M. Levitt, et al., How discrimination in adoptive, foster, and medical systems harms
                                      27   LGBTQ+ families: Research on the experiences of prospective parents, JOURNAL OF GAY &
                                           LESBIAN SOCIAL SERVICES, 1-22 (2020), available at
                                      28   https://www.tandfonline.com/doi/abs/10.1080/10538720.2020.1728461; David M. Brodzinsky,
                                                                                             11
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                           CASE NO. 3:20-CV-6018-MMC
                                                Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 20 of 27



                                       1   the need for more LGBTQ+ foster parents can engage in outreach to assure potential parents that
                                       2   they are not only welcome but vital to achieving the goal of increasing the number of qualified
                                       3   families serving children in care.
                                       4              Creating the infrastructure and policy to support the collection and analysis of both child-
                                       5   and family-specific sexual orientation information is thus critical to the ability of the child welfare
                                       6   profession to fulfill its obligation to protect the safety, permanency, and well-being of all children
                                       7   in care.
                                       8   E.         By Reducing Negative Outcomes for LGBTQ+ Foster Youth, Better Information
                                                      Reduces Systemic Costs.
                                       9
                                                      The poor outcomes documented for LGBTQ+ foster youth, including a greater number of
                                      10
                                           foster care placements, overrepresentation in congregate care, longer stays in foster care, lack of a
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                           permanent family, and psychiatric hospitalizations, carry substantial costs to child welfare
                                      12
                                           systems, which the collection of sexual orientation data would help reduce. Identifying LGBTQ+
                                      13
                                           foster youth through the voluntary sexual orientation question and implementing effective
                                      14
                                           interventions to reduce instability, minimize costly stays in group homes, hospitals, and juvenile
                                      15
                                           justice facilities, and improve permanency in family home settings would provide substantial cost
                                      16
                                           savings.
                                      17
                                                      For example, congregate care (in which LGBTQ+ foster youth are overrepresented),
                                      18
                                           including group homes, residential treatment facilities, psychiatric institutions, and emergency
                                      19
                                           shelters, costs state governments three to five times more than family foster care. 29 Based on
                                      20

                                      21   Evan B. Donaldson, Expanding Resources for Children III: Research-Based Best Practice in
                                           Adoption by Gays and Lesbians, Evan B. Donaldson Adoption Institute (2011), available at
                                      22   https://www.adoptioninstitute.org/wp-
                                      23   content/uploads/2013/12/2011_10_Expanding_Resources_BestPractices.pdf (nearly half of
                                           respondents reported experiencing bias or discrimination from a child welfare worker or birth
                                      24   family member during the adoption process).
                                           29
                                              Congregate Care, Residential Treatment and Group Home State Legislative Enactments 2014-
                                      25
                                           2019, (Oct. 30, 2020), National Conference of State Legislatures, available at
                                      26   http://www.ncsl.org/research/human-services/congregate-care-and-group-home-state-legislative-
                                           enactments.aspx; see also Svetlana Yampolskaya, et al., High cost child welfare cases: Child
                                      27   characteristics and child welfare services, CHILDREN AND YOUTH SERVICES REVIEW 111 (April
                                           2020), available at https://www.sciencedirect.com/science/article/pii/S0190740919312423
                                      28   (“residential treatment and group home placements and services were also associated with having
                                                                                           12
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                              CASE NO. 3:20-CV-6018-MMC
                                                Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 21 of 27



                                       1   average annual foster care maintenance payments per child of $19,107 in FY2010, 30 placing an
                                       2   LGBTQ+ youth with an affirming, supportive foster family rather than having her remain in
                                       3   congregate care would save a minimum of $38,214 per child per year. Similarly, a child adopted
                                       4   from foster care costs a state 75% less per year than a child who remains in foster care. Thus,
                                       5   finding an affirming, supportive family for an LGBTQ+ youth leading to adoption would result in
                                       6   a savings of at least $29,000 per youth.31
                                       7            Other financial costs are more difficult to quantify, including costs associated with
                                       8   LGBTQ+ youth who exit foster care to homelessness and are commercially sexually exploited and
                                       9   victimized at higher rates than their non-LGBTQ+ peers. Reducing the severity of family
                                      10   rejection based on sexual orientation results in a reduction in suicidal ideation and self-harm,
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11   depression, substance abuse, and sexually transmitted infections, all of which are costly not only
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12   to youth personally, but to the child welfare system and communities as a whole.
                                      13                                      II.
                                                 NEITHER CONCERNS ABOUT THE SENSITIVITY OF SEXUAL ORIENTATION
                                      14
                                                   DATA NOR THE COST OF COLLECTING IT JUSTIFY ITS ELIMINATION
                                      15            The 2016 Final Rule adding sexual orientation information to AFCARS reflected ACF’s
                                      16   determination that voluntarily reported information about the sexual orientation of foster youth,
                                      17   foster and adoptive parents, and guardians “will assist title IV-E agencies to help meet the needs of
                                      18   LGBTQ youth in foster care.” 81 Fed. Reg. 90,526. Plaintiffs have demonstrated that the 2020
                                      19   Final Rule’s justifications for reversing course and eliminating the sexual orientation questions
                                      20   were, among other things, contrary to the evidence. Plaintiffs’ Mot. for S.J. (ECF 66) at 24-27.
                                      21
                                           high costs”); Julie Seibert, et al., Patterns of Treatment/Therapeutic Foster Care and Congregate
                                      22
                                           Care Placements in Three States, Office of Assistant Secretary for Planning and Evaluation, Off.
                                      23   of Hum. Serv. Policy - U.S. Dep’t of Health and Hum. Serv. (Aug. 2019), available at
                                           https://aspe.hhs.gov/system/files/pdf/262086/TreatmentFosterCareReport.pdf (“[Therapeutic
                                      24   foster care] has been proven to be more cost-effective than congregate care.”).
                                           30
                                      25    N. Zill, Better Prospects, Lower Cost: The Case for Increasing Foster Care Adoption,
                                           ADOPTION ADVOCATE (35) (May 2011).
                                      26   31
                                              Frank J. Bewkes, et al., Welcoming All Families: Discrimination Against LGBTQ Foster and
                                      27   Adoptive Parents Hurts Children, Center For American Progress (Nov. 20, 2018), available at
                                           https://www.americanprogress.org/issues/lgbt/reports/2018/11/20/461199/welcoming-all-
                                      28   families/.
                                                                                             13
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                            CASE NO. 3:20-CV-6018-MMC
                                                Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 22 of 27



                                       1   Here, Amici offer further insight into the purported concerns about the intrusiveness and
                                       2   sensitivity of sexual orientation information and the extent to which the 2020 Final Rule’s analysis
                                       3   failed to account for the cost of not having information about the sexual orientation of foster youth
                                       4   and foster and adoptive parents.
                                       5   A.       Child Welfare Personnel Can and Should Collect Sexual Orientation Data in the
                                                    Same Manner That They Collect Other Sensitive Information.
                                       6
                                                    The proposition that “asking for sexual orientation may be perceived as intrusive,” 84 Fed.
                                       7
                                           Reg. 16,576 (2020 Final Rule), ignores both that caseworkers must routinely ask foster youth and
                                       8
                                           parents highly personal questions – including questions related to sex – and that anyone
                                       9
                                           uncomfortable with disclosing sexual orientation information can simply decline to answer. 32 It
                                      10
                                           also ignores the affirming value that asking about sexual orientation can have for LGBTQ+ foster
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                           youth, foster and adoptive parents, and guardians and the extent to which training and support for
                                      12
                                           child welfare personnel can increase the cultural competency of those who might be
                                      13
                                           uncomfortable talking about sexual orientation.
                                      14
                                                    1.     Child Welfare Workers Routinely Ask Sensitive Questions of Foster Children,
                                      15                   Foster and Adoptive Parents, and Guardians.

                                      16            As part of their charge to protect those in their care, child welfare agencies routinely

                                      17   collect, record, and manage sensitive information from foster children, foster and adoptive adults,

                                      18   and guardians. The nature of child welfare practice requires workers to establish the necessary

                                      19   rapport and trust to talk with children and families about a range of sensitive, private matters.

                                      20   AFCARS already requires case workers to collect personal, private, and confidential data,

                                      21   including information about sexual exploitation, mental health diagnoses, and physical and sexual

                                      22   abuse.33 As recognized in the 2016 Final Rule, confidentiality protections for information in child

                                      23   welfare case files are already in place. 81 Fed. Reg. 90,535. The 2020 Final Rule offers no reason

                                      24

                                      25
                                           32
                                             As a practical matter, taking pressure off any youth or parent ill-at-ease with a question about
                                      26
                                           sexual orientation is as simple as prefacing it with, “if you want to answer ….”
                                      27   33
                                              See AFCARS Technical Bulletin #1: Data Elements (rev’d Feb. 2012), available at
                                           https://www.acf.hhs.gov/sites/default/files/documents/cb/afcars_tb1.pdf.
                                      28
                                                                                              14
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                             CASE NO. 3:20-CV-6018-MMC
                                                Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 23 of 27



                                       1   why voluntarily disclosed sexual orientation information should be handled differently than other
                                       2   categories of sensitive data.
                                       3            2.     Questions About Sexual Orientation Can Be Administered Appropriately to
                                                           Youth.
                                       4
                                                    Agencies that collect sexual orientation information from youth have demonstrated that
                                       5
                                           they can do so safely and effectively. See, e.g., Peterson Decl., ¶ 10. Sexual orientation questions
                                       6
                                           have been included in the Center for Disease Control and Prevention’s Youth Risk Behavior
                                       7
                                           Surveillance System surveys in some state and large urban school districts since 1995 and have
                                       8
                                           been included at a national level since 2015. 34 Regulations promulgated under the Prison Rape
                                       9
                                           Elimination Act require youth and adult correctional officers to collect sexual orientation
                                      10
                                           information as part of the initial screening process to identify residents and inmates who might be
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                           vulnerable to sexual assault while incarcerated. 28 CFR § 115.41(d)(7). Indeed, some state and
                                      12
                                           county child welfare agencies have already begun collecting sexual orientation information in
                                      13
                                           recognition of the value of doing so and in anticipation of an AFCARS reporting requirement, 35
                                      14
                                           without any indication of adverse consequences.
                                      15
                                                    The notion that it is overly intrusive to provide a mechanism for a 14- to 17-year old to
                                      16
                                           voluntarily disclose sexual orientation information to a caseworker speaks more to the discomfort
                                      17
                                           of adults than the sensitivity of youths. Service providers often overestimate the extent to which
                                      18
                                           individuals will be uncomfortable responding to sexual orientation questions. A survey in the
                                      19

                                      20   34
                                              How to Analyze YRBS Sexual Minority Data at 1, Centers for Disease Control and Prevention
                                      21   (June 2018), available at
                                           https://www.cdc.gov/healthyyouth/data/yrbs/pdf/2017/2017_analyze_sexual_minority_data.pdf.
                                      22   35
                                              See, e.g., California Dep’t of Social Serv., “All-County Letter 10-20: Documentation of Sexual
                                      23   Orientation and Gender Identity in the Child Welfare Services Case Management System” (March
                                           13, 2019), available at https://www.cdss.ca.gov/Portals/9/ACL/2019/19-20.pdf?ver=2019-04-03-
                                      24   081756-557 (“it is imperative to child safety, permanency and well-being, for social workers and
                                           probation officers to discuss and document sensitive demographics, such as SOGIE, with their
                                      25   clients.”); Alameda County Social Services Agency, “SOGIE and LGBTQ+ Practice and Policy in
                                           the Department of Children and Family Services,” available at
                                      26   https://alamedasocialservices.org/opg/place/LGBTQdeptpolicy.cfm (“We routinely collect and
                                      27   analyze [SOGIE] information about the minors … in our care for the purposes of creating
                                           individualized case plans, monitoring agency trends and performance, and reporting to
                                      28   government agencies, among other reasons.”).
                                                                                             15
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                            CASE NO. 3:20-CV-6018-MMC
                                                Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 24 of 27



                                       1   health care context found that while about 80% of providers thought that patients would refuse to
                                       2   answer sexual orientation questions, only 10% of patients said they would refuse to answer. 36
                                       3   Other research “found a high response rate to questions about sexual orientation and gender
                                       4   identity”37 Even as to older, non-LGBTQ+ adults (the population least likely to be comfortable
                                       5   with questions about sexual orientation), a study concluded that “collection of SOGI information
                                       6   using routine clinical intake forms is not likely to be distressing to heterosexual, cisgender, white,
                                       7   and older adult populations,” providing “strong support for the feasibility and acceptability of the
                                       8   implementation of routine collection of SOGI data in outpatient clinical settings.” 38 The Census
                                       9   Bureau’s cognitive testing of sexual orientation questions for the Department of Justice’s National
                                      10   Crime Victim Survey to be administered to 16- and 17-year old youth found that “[t]here were no
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11   significant differences between the responses to the questions and probes given by adults and
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12   teens” and no findings that the questions were too sensitive to obtain responses. 39
                                      13             3.      Questions About Sexual Orientation Can Be Affirming for LGBTQ+ Foster
                                                             Youth, Foster and Adoptive Parents, and Guardians.
                                      14
                                                     Not only does research belie the concern that LGBTQ+ youth and parents would find
                                      15
                                           questions about sexual orientation intrusive, but incorporating sexual orientation into routine
                                      16
                                           interactions sends a positive and affirming message. Avoiding the topic of sexual orientation
                                      17
                                           while regularly collecting other sensitive personal information, can communicate that sexual
                                      18
                                           orientation is a taboo subject too shameful or shocking for inclusion with other personal
                                      19
                                           information in a youth’s case record. In the case of a prospective parent or guardian, avoiding the
                                      20
                                           36
                                      21     The Fenway Institute and NORC, Helping Your Organization Collect Sexual Orientation and
                                           Gender Identity Data at 2 (2019), available at https://fenwayhealth.org/wp-content/uploads/TFI-
                                      22   54_SOGI-Data-Collection-Series-of-3-Tip-Sheets-for-pride-
                                           month_HelpingYourOrganization.pdf.
                                      23   37
                                                Pinto, supra, n.23, at E63.
                                      24   38
                                              Jordan E. Rullo, et al., Patient acceptance of sexual orientation and gender identity questions
                                      25   on intake forms in outpatient clinics: a pragmatic randomized multisite trial, 53 HEALTH
                                           SERVICES RESEARCH at 3792, 3805 (Oct. 2018), available at
                                      26   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6153164/.
                                           39
                                      27      Mandi Martinez, et al., Cognitive Pretesting Of The National Crime Victimization Survey
                                           Supplemental Victimization Survey at 20, U.S. Census Bureau (Feb. 23, 2017), available at
                                      28   http://www.census.gov/srd/papers/pdf/rsm2017-03.pdf.
                                                                                             16
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                            CASE NO. 3:20-CV-6018-MMC
                                                Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 25 of 27



                                       1   topic could signal that LGBTQ+ adults are viewed as unsuitable candidates. Conversely, giving
                                       2   young people in care the opportunity to volunteer sexual orientation information lets them know
                                       3   that this part of their identity need not be officially invisible, potentially building trust and giving
                                       4   them someone to talk to about sexual orientation issues. Similarly, asking a prospective parent or
                                       5   guardian about sexual orientation along with other basic demographic information can signal that
                                       6   LGBTQ+ adults are welcome to serve in these roles.
                                       7             Research from the health care field is instructive in this respect. One study found that
                                       8   “adding inclusive SOGI data collection questions on registration forms can help LGBT patients
                                       9   feel more validated and affirmed.” 40 Another found that while emergency medical professionals
                                      10   tended to downplay the relevance of sexual orientation information to medical care, the patients
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11   themselves “feel routine SO/GI collection allows for recognition of individual identity and
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12   improved therapeutic relationships.”41
                                      13             4.     Training and Support – Not Ignoring the Subject – Will Reduce Staff
                                                            Discomfort with Collecting Sexual Orientation Information.
                                      14
                                                     While some child welfare professionals might be uneasy at the prospect of asking youth or
                                      15
                                           adults about sexual orientation, that does not justify abandoning the collection of this important
                                      16
                                           information. To the contrary, staff discomfort with discussing sexuality is an issue agencies must
                                      17
                                           address irrespective of any AFCARS data collection mandate. Given the disproportionate
                                      18
                                           representation of LGBTQ+ youth in foster care and the unique challenges they face in the child
                                      19
                                           welfare system, as well as the urgent need to recruit and support LGBTQ+ adults as foster and
                                      20
                                           adoptive parents, the solution cannot be to entirely avoid the topic of sexual orientation.
                                      21
                                                     As noted in the 2016 Final Rule, advocates and state and county agencies have already
                                      22
                                           developed guidance and recommended practices for how to collect and handle sexual orientation
                                      23

                                      24

                                      25   40
                                                The Fenway Institute, supra, n.36, at 1.
                                      26   41
                                              Lisa M. Kodadek, et al., “Collecting sexual orientation and gender identity information in the
                                      27   emergency department: the divide between patient and provider perspectives.” E MERGENCY
                                           MEDICINE JOURNAL, 36(3), at 136. (Jan. 10, 2019), available at
                                      28   https://emj.bmj.com/content/36/3/136.abstract.
                                                                                              17
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                              CASE NO. 3:20-CV-6018-MMC
                                                Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 26 of 27



                                       1   information in adoption, foster care and out-of-home placement settings. 42 Increased competency
                                       2   among staff in discussing sexual orientation issues will benefit LGBTQ+ youth, as well as foster
                                       3   and adoptive parents. As an analysis in the health care context found, “[a]dministrators have
                                       4   noted that after implementing SOGI data collection, there was better overall cultural competency
                                       5   among staff and fewer patient complaints.”43
                                       6             There is thus no basis for concluding that it is somehow in the interest of LGBTQ+ youth
                                       7   to avoid collecting sexual orientation information. To the contrary, requiring agencies to begin
                                       8   giving youth and parents the opportunity to voluntarily disclose sexual orientation, with attendant
                                       9   staff training and education, will allow child welfare professionals to make better-informed
                                      10   decisions about individual youth while also promoting recruitment of LGBTQ+ foster and
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11   adoptive parents and increased training support for non-LGBTQ+ caregivers.
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12   B.        The Cost of Collecting Sexual Orientation Is Far Lower Than the Cost of Not
                                                     Collecting It.
                                      13
                                                     As Plaintiffs have demonstrated, the 2020 Final Rule’s cost-benefit analysis completely
                                      14
                                           ignored not only the benefits of including sexual orientation data, but also the converse cost of not
                                      15
                                           collecting this information. Plaintiffs’ Mot. for S.J., 12-16. Setting aside the human cost to
                                      16
                                           individual LGBTQ+ foster youth from the invisibility that stymies the development of more
                                      17
                                           effective policies, programs, and practices and prevents effective case-planning and care on an
                                      18
                                           individual level, the fiscal cost of the negative outcomes experienced by LGBTQ+ foster youth is
                                      19
                                           substantial.
                                      20

                                      21

                                      22
                                           42
                                              E.g., Wilber, supra, n.3; Alameda County Social Services Agency, “SOGIE and LGBTQ+
                                      23   Practice and Policy in the Department of Children and Family Services,” available at
                                           https://alamedasocialservices.org/opg/place/LGBTQdeptpolicy.cfm (“We routinely collect and
                                      24   analyze [SOGIE] information about the minors … in our care for the purposes of creating
                                      25   individualized case plans, monitoring agency trends and performance, and reporting to
                                           government agencies, among other reasons.”); Aisha Canfield & Shannan Wilber, “SOGIE Data
                                      26   Collection in Public Systems of Care: A Practice Guide for Santa Clara County” (July 2019),
                                           available at https://www.nclrights.org/wp-content/uploads/2020/05/Final-SCC-SOGIE-Data-
                                      27   Collection-Practice-Guide-8.8.19.pdf.
                                           43
                                      28        The Fenway Institute, supra, n.36, at 1.
                                                                                             18
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                           CASE NO. 3:20-CV-6018-MMC
                                            Case 3:20-cv-06018-MMC Document 87 Filed 06/29/21 Page 27 of 27



                                       1          As discussed in Section I.E of this brief, these include the high cost of congregate care,
                                       2   placement instability, mental health hospitalization, and homelessness – all of which LGBTQ+
                                       3   foster youth experience in disproportionately high numbers. Though adding sexual orientation
                                       4   data elements to AFCARS collection will create some administrative burden for the agencies that
                                       5   have not yet undertaken the process, this one-time cost is far lower than the cost of continuing to
                                       6   operate in the dark.
                                       7                                             CONCLUSION
                                       8          LGBTQ+ foster youth need help. By eliminating the sexual orientation data element from
                                       9   AFCARS reporting, the 2020 Final Rule instead pushes them back into the shadows. Amici
                                      10   Curiae Family Equality and the National Center for Lesbian Rights respectfully urge the Court to
THREE EMBARCADERO CENTER, 7TH FLOOR




                                      11   grant Plaintiffs motion for summary judgment and set aside the 2020 Final Rule.
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12   Dated: June 25, 2021                        Respectfully Submitted,
                                      13                                                /s/ Katherine Keating
                                                                                       Katherine Keating
                                      14                                               BRYAN CAVE LEIGHTON PAISNER LLP
                                      15                                               Three Embarcadero Center, 7th Floor
                                                                                       San Francisco, CA 94111-4070
                                      16                                               Telephone: (415) 675-3400
                                                                                       Facsimile: (415) 675-3434
                                      17                                               E-Mail: katherine.keating@bclplaw.com
                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                            19
                                           BRIEF OF AMICI CURIAE FAMILY EQUALITY AND NCLR                           CASE NO. 3:20-CV-6018-MMC
